 

Exhibit 10.4

 

June 16, 2017

 

VIA EMAIL AND OVERNIGHT DELIVERY SERVICE

 

American Realty Capital Healthcare III Properties, LLC

405 Park Avenue, 14th Floor

New York, NY 10022

Attention: W. Todd Jensen, Interim Chief Executive Officer and President

 

Re: Amendment of Property Management and Leasing Agreement

 

Dear Mr. Jensen:

 

In anticipation of a Closing under that Purchase Agreement between American
Realty Capital Healthcare Trust III, Inc. (the “Company”) and Healthcare Trust,
Inc. of even date herewith, the Company and American Realty Capital Healthcare
III Properties, LLC (the “Property Manager”) enter into this Amendment, it being
envisioned that there will likely be no properties to manage and no fees
following such Closing.

 

In lieu of providing a notice of termination under Section 6.1(f) of that
certain Property Management and Leasing Agreement, by and among the Company,
American Realty Capital Healthcare Trust III Operating Partnership, and the
Property Manager dated as of August 20, 2014 (the “Property Management
Agreement”) and in furtherance of that Letter Agreement of even date herewith by
and among the Company, the Property Manager, American Realty Capital Healthcare
III Advisors, LLC, and AR Global Investments, LLC (the “Advisor”) regarding a
certain Excess Amount (as defined therein) and the payment of certain fees to
the Advisor and the Property Manager, the Property Manager agrees to continue to
provide any property management or wind-down services under the Property
Management and Leasing Agreement for no cost or charge (other than as may be
agreed between the Advisor and the Property Manager out of payments to be made
by the Company to the Advisor in accordance with Section 2 of the First
Amendment to Advisory Agreement of even date herewith).

 

Notwithstanding anything in this Amendment, in the event of a termination under
Article 9 of the Purchase Agreement, this Amendment shall be null and void.

 

 

 

 

American Realty Capital Healthcare III Properties, LLC

Attention: W. Todd Jensen, Interim Chief Executive Officer and President

 

June 16, 2017

Page 2

 



 

  Very truly yours,           American Realty Capital Healthcare Trust, III,
Inc.           By: /s/ W. Todd Jensen     Name: W. Todd Jensen     Title:
Interim Chief Executive Officer and President  

 

ACCEPTED AND AGREED THIS 16th DAY OF JUNE, 2017, BY:

 

American Realty Capital Healthcare III Properties, LLC

 

By: /s/ Jesse C. Galloway   Name: Jesse C. Galloway   Title: Authorized
Signatory  

 



 

